DETAILED ACTION
Claims 1-20 are currently pending. The previous Non-Final Rejection filed 01/21/2022 by the previous examiner erred in indicating claims 1-20 as being rejected under 35 U.S.C. § 112 but otherwise allowable over the prior art. The current Examiner finds that the previous claims were not generally narrative, indefinite or replete with errors. However, claims 1-3, 6, 7, and 11-20 are rendered obvious by the prior art as explained in the rejection below. Claims 4, 5, and 8-10 are indicated as having allowable subject matter. A response to arguments can be found at the end of this Office Action. This Office Action is a second Non-Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siciliano (US 6,374,971 B1) in view of Ichikawa et al. (US 2016/0114687 A1).
Referring to Claim 1: Siciliano teaches a current collector arrangement (Fig. 1) arranged to be mounted on a vehicle (80) and to transmit electric power between a current conductor (1) located in a surface of a road (ST) and the vehicle (Fig. 2), wherein the current collector arrangement comprises: 
a current collector arm (102), being controllable for a vertical displacement relative to a longitudinal axis of the vehicle, to allow power transmission from the current conductor (Fig. 3) (Col. 6, lines 9-11);an electronic control unit (85), for controlling the power transmission and the vertical displacement of the current collector arm (Fig. 3); 
a first actuator (100), being configured to lower the current collector arm from a retracted position into a deployed position for transmitting electric power from the current conductor to the current collector arm (Col. 6, lines 16-25).
Siciliano does not teach a second actuator, being configured to lift the current collector arm from the deployed position into the retracted position; wherein, during the vertical displacement by the first or second actuators, the other actuator is configured to act as a damper. 
However, Ichikawa teaches a power receiving device for a vehicle, comprising a first actuator (32), being configured to lower the current collector arm from a retracted position into a deployed position (Figs. 11-13) for transmitting electric power from the current conductor (50) to the current collector arm (200) (Para. [0180]); and a second actuator (33), being configured to lift the current collector arm from the deployed position into the retracted position (Para. [0188]); wherein, during the vertical displacement by the first or second actuators, the other actuator is configured to act as a damper (Para. [0202]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Siciliano to provide a second actuator that lifts the current collector into a retracted position and acts as a damper when the first actuator lowers the current collector arm into a deployed position, as taught by Ichikawa, in order to assist the first actuator with smooth raising/lowering and provide a default retracted position to increase safety (see Ichikawa, Para. [0213]-[0214]). 
 
Referring to Claim 2: Siciliano teaches a current collector arrangement, wherein the current collector arm (102) comprises a longitudinal component having a horizontal pivot joint (117) at a first end and a pick-up unit (104) at a second end (Fig. 1).  

Referring to Claim 3: Siciliano teaches a current collector arrangement, wherein the current collector arm (102) comprises an attachment point (116) for at least one of the first and the second actuators (100) intermediate the first and second ends (Fig. 1).  

Referring to Claim 6: Siciliano teaches a current collector arrangement, wherein the current collector arm (102) is configured to be controllable for vertical and transverse displacement relative to a longitudinal axis of the vehicle (80) (Col. 6, lines 9-11) (Fig. 3).  

Referring to Claim 7: Siciliano teaches a current collector arrangement, wherein that the current collector arrangement (104) comprises a third actuator (120, 121) to displace the current collector arm (102) in a transverse direction (LT) to track the current conductor (Fig. 1) (Col. 4, line 66 - Col. 5, line 11).  


Referring to Claim 11: Siciliano teaches a current collector arrangement, wherein the third actuator (120, 121) is configured to displace the current collector arm (102) along a guide arrangement (112, 113) at right angles to the longitudinal axis of the vehicle (Fig. 1) (Col. 4, line 66 - Col. 5, line 11).  

Referring to Claim 12: Siciliano teaches a current collector arrangement, wherein at least one of the first and the second actuators (100) is a fluid actuator (162) (Col. 6, lines 16-25) (Fig. 1).  

Referring to Claim 13: Siciliano teaches using pneumatic actuators (Col. 5, lines 6-7) (Col. .9, line 11) (Col. 10, line 50), but does not specifically teach that the first actuator (100), including cylindrical fluid actuator (162), is pneumatic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Siciliano to use a pneumatic actuator, similar to the other actuators, for the first actuator because pneumatic actuators are powerful and cost effective.

Referring to Claim 14: Siciliano does not teach that at least one of the first and the second actuators is an electric actuator. However, Ichikawa teaches a power receiving device for a vehicle, comprising an electric actuator (82), being configured to lower the current collector arm from a retracted position into a deployed position (Figs. 11-13) (Para. [0136]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Siciliano to use an electric actuator as the first actuator to lower the current collector arm, as taught by Ichikawa, because electric actuators are powerful, controllable, and do not require a pressurized fluid. 

Referring to Claim 15: Siciliano teaches a current collector arrangement, wherein the current collector arm (102) comprises a conductive current collector (104) and is configured to contact the current conductor (1) in the deployed position (Fig. 2).  

Referring to Claim 16: Siciliano teaches a current collector arrangement, wherein the first actuator (100) is configured to maintain a predetermined contact pressure on the current collector arm during the power transmission (Col. 8, lines 1-6).  

Referring to Claim 17: Siciliano teaches a current collector arrangement, wherein the electronic control unit (85) is configured to inhibit the power transmission in the current collector arm (102) immediately prior to a deployment and retraction (Col. 6, line 63 – Col. 7, line 8).  

Referring to Claim 18: Siciliano does not teach an inductive current collector. However, Ichikawa teaches a power receiving device for a vehicle, wherein the current collector arm (11) comprises an inductive current collector (200) and is configured to be maintained at a predetermined distance from the current conductor in the deployed position (Figs. 32 and 33) (Col. 14, lines 57-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Siciliano to use an inductive current collector, such as the one taught by Ichikawa, in order to provide power without the need for an electrical contact on the surface of the road and thereby increase safety.

Referring to Claim 19: Siciliano does not teach an inductive current collector wherein the predetermined distance is selected depending on one or more operating conditions. However, Ichikawa teaches a power receiving device for a vehicle, wherein the predetermined distance is selected depending on one or more operating conditions. (Figs. 32 and 33) (Col. 25, lines 19-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Siciliano to use an inductive current collector that varies distance based on operating conditions, such as the one taught by Ichikawa, in order to provide power without the need for an electrical contact on the surface of the road and thereby increase safety.

Referring to Claim 20: Siciliano teaches a current collector arrangement, wherein the vehicle (80) comprises a current collector arrangement according to claim 1 (Fig. 3).   

Allowable Subject Matter
Claims 4, 5, 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Siciliano fails to teach attachment points on opposite sides of the horizontal pivot joint. The Examiner finds no obvious reason to modify as such.
Regarding claim 5, Siciliano fails to teach attachment points on opposite sides of the horizontal pivot joint. The Examiner finds no obvious reason to modify as such.
Regarding claim 8 and depending claims 9 and 10, Siciliano fails to teach that the third actuator (200) is configured to displace the current collector arm about a vertical axis (Fig. 4), as recited in claim 8. Rather than rotating about a vertical axis, Siciliano teaches that the current collector arm translates horizontally. While Siciliano teaches an embodiment where another collector arm (204) rotates about a vertical axis (Fig. 4), this rotation happens freely (Col. 11, lines 11-16), and in this embodiment, the raising and lowering happens through translational movement (Fig. 4). The Examiner finds no obvious combination of the embodiments of Siciliano that would produce both vertical and horizontal movement by pivoting, rather than translation. Such a modification of Siciliano would require an improper degree of hindsight reasoning.

Response to Arguments
Applicant argues that the claims have been corrected to eliminate the informality noted by the previous examiner. The current examiner acknowledges the careful correction of the previous claims but has indicated the claims as obvious for the reasons noted above in this second Non-Final Rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617